DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are rendered indefinite because the full scope of the claim cannot be ascertained due to the recitation of "…the second pore size is small than the first pore size or the second pore size.". For the purposes of compact prosecution, this limitation is read as “…the second pore size is smaller than the first pore size or the second pore size.”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamiya et al. (US 2020/0222865 A1).
Regarding claim 1, while it is unclear what is being claimed in regards to the recitation of “…small than…”, the claim is examined under its broadest reasonable interpretation, see paragraph # 4 above in this office action.
Kamiya teaches a dispersion device (1) comprising: 
a container (2) having a first receiving space (modified Fig. 2’); and
a porous dispersion structure (3, 4) having at least three porous dispersion layers (“stages”, see [0043] and Fig. 2) and having a second receiving space (modified Fig. 2’), wherein the porous dispersion structure (3, 4) is located in the first receiving space of the container (2) (Fig. 2) and includes:
a first porous dispersion layer (43), having a first pore size (43a); 
a second porous dispersion layer (34), having a second pore size (34a); and 
a third porous dispersion layer (42), having a third pore size (42a) (note: see modified Fig. 2’, the porous dispersion layers and pore sizes are disposed analogously/similarly to the instant disclosure as described in instant [0034] wherein initially the slurry passes through the first porous dispersion layer, 221 from the inside at SP2 to through the second porous dispersion layer, 222 and through the third porous dispersion layer, 223 to the outside at SP1), wherein the second porous dispersion layer (34) is located between the first porous dispersion layer and the third porous dispersion layer (see modified Fig. 2’), and the second pore size (34a) is smaller than the first pore size or the third pore size (the second pore size, 34a is smaller than the third pore size, 42a, which is preferably the largest pore size per Kamiya, [0037] and thus second pore 
    PNG
    media_image1.png
    946
    1381
    media_image1.png
    Greyscale
size, 34a would be smaller than the third pore size). 

Modified Fig. 2’
Regarding claim 6, Kamiya teaches a dispersion device (1) comprising a container (2) with a porous dispersion structure (3, 4), wherein the first pore size (43a) is smaller than the third pore size (42a) (see [0037] and modified Fig. 2’).
Regarding claim 10, Kamiya teaches a dispersion device (1) comprising a container (2) with a porous dispersion structure (3, 4) having a central axis (L, Fig. 2), wherein in a direction that is perpendicular (horizontal direction in Fig. 2) to the central axis (L, Fig. 2) of the porous dispersion structure (3, 4) , a first pore (43a) of the first porous dispersion layer (43), a second pore (34a) of the second porous dispersion layer (34), and a third pore (42a) of the third porous dispersion layer (42) at least partially overlap (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 – 10 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (TW M539423 U) (Espacenet English Translation of Specification and Claims provided) in view of Kamiya et al. (US 2020/0222865 A1).
Regarding claim 1, while it is unclear what is being claimed in regards to the recitation of “…small than…”, the claim is examined under its broadest reasonable interpretation, see paragraph # 4 above in this office action.
Tsai teaches a dispersion device (3; Pg. 7, [00048], line 269; Fig. 1A), comprising: 
a container (31; Pg. 7, [00049], line 277; Fig. 1A), having a first receiving space (311; Pg. 7, [00049], line 279; Fig. 1A); and
a porous dispersion structure (32; Pg. 7, [00049], line 280; Fig. 1A), having a second receiving space (321; Pg. 7, [00049], line 281; Fig. 1A), wherein the porous dispersion structure (32) is located in the first receiving space (311) of the container (31) (see Fig. 1A).
Tsai fails to explicitly teach the porous dispersion structure, having at least three porous dispersion layers, Tsai at most teaches two porous dispersion layers and a first and a second pore size (see modified Fig. 2). Tsai also fails to teach the porous dispersion structure including a third porous dispersion layer, having a third pore size, wherein the second porous dispersion layer is located between the first porous dispersion layer and the third porous dispersion layer, and the second pore size is smaller than the first pore size or the third pore size. 
Kamiya teaches a dispersion device (1) disposed in a container (2) with a porous dispersion structure (3, 4) having at least three porous dispersion layers (“stages”, see [0043] and Fig. 2). Kamiya also teaches the porous dispersion structure (3, 4) including:
a third porous dispersion layer (42), having a third pore size (42a) (note: see modified Fig. 2’, the porous dispersion layers and pore sizes are disposed analogously/similarly to the instant disclosure as described in instant [0034] wherein initially the slurry passes through the first porous dispersion layer, 221 from the inside at SP2 to through the second porous dispersion layer, 222 and through the third porous dispersion layer, 223 to the outside at SP1), wherein the second porous dispersion layer (34) is located between the first porous dispersion layer and the third porous dispersion layer (see modified Fig. 2’), and the second pore size (34a) is smaller than the first pore size or the third pore size (the second pore size, 34a is smaller than the third pore size, 42a, which is preferably the largest pore size per Kamiya, [0037] and thus second pore size, 34a would be smaller than the third pore size). 
Tsai and Kamiya are considered analogous art as they both teach mixing/dispersion apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kamiya concerning multiple porous dispersion layers (stages) and third pore size to improve dispersion (atomization) and volume efficiency for greater capacity ([0003] and [0048]).  

    PNG
    media_image2.png
    588
    1023
    media_image2.png
    Greyscale

Modified Fig. 2
Regarding claim 5, Tsai teaches a dispersion device (3; Pg. 7, [00048], line 269; Fig. 1A) with a first porous dispersion layer (see modified Fig. 2) having a first pore size (322), a second porous dispersion layer (see modified Fig. 2) have a second pore size (322). However, Tsai fails to teach a third pore size and fails to explicitly teach a ratio of the first pore size, second pore size, and the third pore size being between 3.1: 1: 2.1 to 12: 1: 3. 
Kamiya teaches a dispersion device (1) disposed in a container (2) with a porous dispersion structure (3, 4) having a third porous dispersion layer (42; Fig. 2) with a third pore size (42a). Tsai and Kamiya are considered analogous art as they both teach mixing/dispersion apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kamiya concerning multiple porous dispersion layers (stages) to improve dispersion (atomization) and volume efficiency for greater capacity ([0003] and [0048]).
Furthermore, regarding the ratio, it would have been obvious to have discovered an optimal or workable range of ratios based upon teachings of Tsai as disclosed in [00059], line 381 – 383 and [00062] – [00065], Fig. 6A, 6B, 7 – 8. 
Regarding claim 6, Tsai teaches a dispersion device (3; Pg. 7, [00048], line 269; Fig. 1A) with a first porous dispersion layer (see modified Fig. 2) having a first pore size (322). However, Tsai fails to teach a third pore size and also fails to teach the first pore size being smaller than the third pore size. 
Kamiya teaches a dispersion device (1) comprising a container (2) with a porous dispersion structure (3, 4), wherein the first pore size (43a) is smaller than the third pore size (42a) (see [0037] and modified Fig. 2’). Tsai and Kamiya are considered analogous art as they both teach mixing/dispersion apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kamiya concerning multiple porous dispersion layers (stages) to improve dispersion (atomization) and volume efficiency for greater capacity ([0003] and [0048]).
Regarding claim 7, Tsai teaches a dispersion device (3; Pg. 7, [00048], line 269; Fig. 1A) with a first porous dispersion layer (see modified Fig. 2) having a first pore size (322), a second porous dispersion layer (see modified Fig. 2) have a second pore size (322). However, Tsai fails to teach a third pore size and fails to explicitly teach a ratio of the first pore size, second pore size, and the third pore size being between 2.1: 1: 3.1 to 3: 1: 12. 
Kamiya teaches a dispersion device (1) disposed in a container (2) with a porous dispersion structure (3, 4) having a third porous dispersion layer (42; Fig. 2) with a third pore size (42a). Tsai and Kamiya are considered analogous art as they both teach mixing/dispersion apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kamiya concerning multiple porous dispersion layers (stages) to improve dispersion (atomization) and volume efficiency for greater capacity ([0003] and [0048]).
Furthermore, regarding the ratio, it would have been obvious to have discovered an optimal or workable range of ratios based upon teachings of Tsai as disclosed in [00059], line 381 – 383 and [00062] – [00065], Fig. 6A, 6B, 7 – 8. 
Regarding claim 8, Tsai discloses a dispersion device (3; Pg. 7, [00048], line 269; Fig. 1A) with a second porous dispersion layer and teaches a thickness of the layer being between 50 µm to 500 µm (see Pg. 10, [00061], lines 396 – 397; Fig. 5A).
Regarding claim 9, Tsai discloses a dispersion device (3; Pg. 7, [00048], line 269; Fig. 1A), wherein the center axis (see modified Fig. 1A) of the first pore (322) and the second pore (322) are located on an axis (see modified Fig. 1A) and the axis is perpendicular to a central axis of the porous dispersion structure (32) (see modified Fig. 1A). However, Tsai fails to disclose a third pore similarly.
Kamiya teaches a dispersion device (1) disposed in a container (2) with a porous dispersion structure (3, 4) having a third porous dispersion layer (42; Fig. 2) with a third pore (42a). Tsai and Kamiya are considered analogous art as they both teach mixing/dispersion apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kamiya concerning multiple porous dispersion layers (stages) and their respective pore size central axis to improve dispersion (atomization) and volume efficiency for greater capacity ([0003] and [0048]).

    PNG
    media_image3.png
    880
    963
    media_image3.png
    Greyscale

Modified Fig. 1A
Regarding claim 10, Tsai discloses a dispersion device (3; Pg. 7, [00048], line 269; Fig. 1A), wherein the porous dispersion structure (32) has a center axis (Fig. 1A), wherein in a direction that is perpendicular to the central axis of the porous structure (32), a first pore (322) of the first porous dispersion layer (see modified Fig. 2) and a second pore (322) of the second porous dispersion layer (see modified Fig. 2) at least partially overlap (see modified Fig. 2 and Fig. 1A showing overlap). However, Tsai fails to disclose a third pore of the third porous dispersion layer also overlapping with the pores of the first and second porous dispersion layers. 
Kamiya teaches a dispersion device (1) disposed in a container (2) with a porous dispersion structure (3, 4) having a third porous dispersion layer (42; Fig. 2) with a third pore size (42a), wherein a first pore (43a) of the first porous dispersion layer (43), a second pore (34a) of the second porous dispersion layer (34), and a third pore (42a) of the third porous dispersion layer (42) at least partially overlap (see Fig. 2). Tsai and Kamiya are considered analogous art as they both teach mixing/dispersion apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kamiya concerning multiple porous dispersion layers (stages) and their respective overlap to improve dispersion (atomization) and volume efficiency for greater capacity ([0003] and [0048]).
Regarding claim 14, Tsai discloses a dispersion device (3; Pg. 7, [00048], line 269; Fig. 1A), wherein the pore shape of the porous dispersion layers (see modified Fig. 2 showing two porous dispersion layers) has a polygonal shape, and the polygonal is triangle, 3quadrilateral, pentagon, hexagon, or heptagon (Pg. 8, [00051] line 304 - 305).
Regarding claim 15, while it is unclear what is being claimed in regards to the recitation of “…small than…”, the claim is examined under its broadest reasonable interpretation, see paragraph # 4 above in this office action.
Tsai discloses a slurry dispersion system (1), comprising: 
a rotation device (2); and
a dispersion device (3), including:
a container (31; Pg. 7, [00049], line 277; Fig. 1A), provided on the rotation device (Fig. 1A) having a first receiving space (311; Pg. 7, [00049], line 279; Fig. 1A); and
a porous dispersion structure (32; Pg. 7, [00049], line 280; Fig. 1A), having a second receiving space (321; Pg. 7, [00049], line 281; Fig. 1A), wherein the porous dispersion structure (32) is located in the first receiving space (311) of the container (31) (see Fig. 1A), 
wherein when the rotation device (2) rotates, the rotation device drives the dispersion device (3) to rotate to disperse the slurry (Pg. 7, [00050]). 
Tsai fails to explicitly teach the porous dispersion structure, having at least three porous dispersion layers, Tsai at most teaches two porous dispersion layers and a first and a second pore size (see modified Fig. 2). Tsai also fails to teach the porous dispersion structure including a third porous dispersion layer, having a third pore size, wherein the second porous dispersion layer is located between the first porous dispersion layer and the third porous dispersion layer, and the second pore size is smaller than the first pore size or the third pore size. 
Kamiya teaches a dispersion device (1) disposed in a container (2) with a porous dispersion structure (3, 4) having at least three porous dispersion layers (“stages”, see [0043] and Fig. 2). Kamiya also teaches the porous dispersion structure (3, 4) including:
a third porous dispersion layer (42), having a third pore size (42a) (note: see modified Fig. 2’, the porous dispersion layers and pore sizes are disposed analogously/similarly to the instant disclosure as described in instant [0034] wherein initially the slurry passes through the first porous dispersion layer, 221 from the inside at SP2 to through the second porous dispersion layer, 222 and through the third porous dispersion layer, 223 to the outside at SP1), wherein the second porous dispersion layer (34) is located between the first porous dispersion layer and the third porous dispersion layer (see modified Fig. 2’), and the second pore size (34a) is smaller than the first pore size or the third pore size (the second pore size, 34a is smaller than the third pore size, 42a, which is preferably the largest pore size per Kamiya, [0037] and thus second pore size, 34a would be smaller than the third pore size). 
Tsai and Kamiya are considered analogous art as they both teach mixing/dispersion apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Kamiya concerning multiple porous dispersion layers (stages) and third pore size to improve dispersion (atomization) and volume efficiency for greater capacity ([0003] and [0048]).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2020/0222865 A1) in view of Nakano (US 20050242218 A1).
Regarding claim 4, Kamiya teaches a dispersion device (1) with a first pore size (43A) and a third pore size (42a), however Kamiya fails to teach the first pore size being larger than the third pore size. 
Nakamo teaches a dispersion device (1; Fig. 1) with three porous dispersion layers (8, 9, 10) wherein the first pore size (19; Fig. 3B) is larger than the third pore size (25; Fig. 5B) (see modified Figs. 2B, 3B, 4B, 5B and end of [0082]). Nakamo and Kamiya are considered analogous art as they both teach mixing/dispersion apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nakamo concerning first and third pore size to overcome the bubble forming downsides of high intensity vortex dispersion (Abstract, [0006] and [0017] – [0020]). For example, the instant disclosure in [0039] discusses better dispersion effect i.e. generating high-intensity vortex in the large-small-medium, 221, 222, 223, first to third pore size configuration. Nakamo discloses the unwanted side effects/downsides ([0006]) of generating high intensity vortex during dispersion. Nakamo’s dispersion device and configuration eliminates the unwanted side effects/downsides of generating vortex (i.e. macro bubbles) while still maintaining better dispersion and mixing without forming vortex ([0017] – [0020], end of [0082]). Thus, it would have been advantageous to combine the teachings of Nakamo and Kamiya in order to avoid the downsides of generating high vortex dispersion as disclosed in the instant disclosure in [0039]. 


    PNG
    media_image4.png
    946
    1508
    media_image4.png
    Greyscale
Modified Fig. 2B, 3B, 4B, 5B
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (TW M539423 U) (Espacenet English Translation of Specification and Claims provided) in view of Kamiya et al. (US 2020/0222865 A1) as applied to claim 1 above, and further in view of Nakano (US 20050242218 A1).
Regarding claim 4, Tsai teaches a dispersion device (3; Pg. 7, [00048], line 269; Fig. 1A) with a first porous dispersion layer (see modified Fig. 2) having a first pore size (322). However, Tsai fails to teach a third pore size and also fails to teach the first pore size being larger than the third pore size. 
Nakamo teaches a dispersion device (1; Fig. 1) with three porous dispersion layers (8, 9, 10) wherein the first pore size (19; Fig. 3B) is larger than the third pore size (25; Fig. 5B) (see modified Figs. 2B, 3B, 4B, 5B and end of [0082]). Nakamo, Tsai and Kamiya are considered analogous art as they all teach mixing/dispersion apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nakamo concerning first and third pore size to overcome the bubble forming downsides of high intensity vortex dispersion (Abstract, [0006] and [0017] – [0020]). For example, the instant disclosure in [0039] discusses better dispersion effect i.e. generating high-intensity vortex in the large-small-medium, 221, 222, 223, first to third pore size configuration. Nakamo discloses the unwanted side effects/downsides ([0006]) of generating high intensity vortex during dispersion. Nakamo’s dispersion device and configuration eliminates the unwanted side effects/downsides of generating vortex (i.e. macro bubbles) while still maintaining better dispersion and mixing without forming vortex ([0017] – [0020], end of [0082]). Thus, it would have been advantageous to combine the teachings of Nakamo, Tsai and Kamiya in order to avoid the downsides of generating high vortex dispersion as disclosed in the instant disclosure in [0039]. 
Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (TW M539423 U) (Espacenet English Translation of Specification and Claims provided) in view of Kamiya et al. (US 2020/0222865 A1) as applied to claim 1 above, and further in view of Watson et al. (US 20100310665 A1).
Regarding claim 11, Tsai discloses a dispersion device (3; Pg. 7, [00048], line 269; Fig. 1A) having a porous dispersion structure (32) including porous dispersion layers (see modified Fig. 2) wherein, one of porous dispersion layers (modified Fig. 2) of the porous dispersion structure (32) has two regions (see Fig. 1A, two regions separated by the skeleton, 327): a first region and a second region (Fig. 1A), which are arranged along a central axis (modified Fig. 1A) of the porous dispersion structure (32), and the one of the porous dispersion layers has a plurality of first pores (322) located in the first region (Fig. 1A) and a plurality of second pores (322) located in the second region (Fig. 1A). However, Tsai fails to disclose a shape of the first pores being different from a shape of the second pores. 
Watson discloses a mixing device with porous dispersion layers (612 and 712; Fig. 8) having pores (608 and 708), wherein the pores (608, 708) along the length of both porous layers (612, 712) can be different shapes (Fig. 22 – 25) from the pore on one side to the other side of the porous layers (see [0188]). Tsai and Watson are considered analogous art as they both disclose mixing devices having porous layers, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Watson concerning the shape of the pores to improve transition between the different porous layers ([0188]) and impart turbulence and disrupt laminar flow for better mixing (end of [0257] and [0258] – [0259]). 
Regarding claim 12, Tsai teaches a dispersion device (3; Pg. 7, [00048], line 269; Fig. 1A) with two regions (see Fig. 1A, regions separated by skeleton, 327) and an area ratio ([00058] – [00059]), it would have been obvious to have discovered an optimal or workable range of area ratios based upon teachings of Tsai as disclosed in [00059], line 381 – 383 and [00062] – [00065], Fig. 6A, 6B, 7 – 8. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (TW M539423 U) (Espacenet English Translation of Specification and Claims provided) in view of Kamiya et al. (US 2020/0222865 A1) as applied to claim 1 above, and further in view of Langstrand et al. (US 20200139314 A1).
Regarding claim 13, Tsai discloses a dispersion device (3; Pg. 7, [00048], line 269; Fig. 1A) having a porous dispersion structure (32) including porous dispersion layers (see modified Fig. 2). However, Tsai, fails to teach wherein one of the porous dispersion layers of the porous dispersion structure has a plurality of pores with different pore sizes, and the sizes of the pores decrease in order along an opening direction of the second receiving space. 
Langstrand teaches a dispersion device (103) wherein one of porous dispersion layers (201; two layers, 203 and 201) of the porous dispersion structure (Fig. 3) has a plurality of pores (219a-g; Fig. 3; [0060]) with different pore sizes (Fig. 3, [0061]), and the sizes of the pores decrease in order along an opening direction (see [0061] and modified Fig. 3) of the second receiving space. Tsai and Langstrand are considered analogous art as they both teach fluid dispersion devices, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Langstrand concerning size and decrease in size of the pore of a porous dispersion layer to improve the distribution (dispersion) of a fluid so that it is more uniformly distributed ([0003]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2020/0222865 A1) as applied to claim 1 above, and in view of Langstrand et al. (US 20200139314 A1).
Kamiya teaches a dispersion device (1) having a porous dispersion structure (3, 4) including a first porous dispersion layer (43), having a first pore size (43a); a second porous dispersion layer (34), having a second pore size (34a); and a third porous dispersion layer (42), having a third pore size (42a). However, Kamiya, fails to teach wherein one of the porous dispersion layers of the porous dispersion structure has a plurality of pores with different pore sizes, and the sizes of the pores decrease in order along an opening direction of the second receiving space. 
Langstrand teaches a dispersion device (103) wherein one of porous dispersion layers (201; two layers, 203 and 201) of the porous dispersion structure (Fig. 3) has a plurality of pores (219a-g; Fig. 3; [0060]) with different pore sizes (Fig. 3, [0061]), and the sizes of the pores decrease in order along an opening direction (see [0061] and modified Fig. 3) of the second receiving space. Kamiya and Langstrand are considered analogous art as they both teach fluid dispersion devices, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Langstrand concerning size and decrease in size of the pore of a porous dispersion layer to improve the distribution (dispersion) of a fluid so that it is more uniformly distributed ([0003]). 
Response to Arguments
The original rejection under section 112 of Claims 5, 7-9, 11, 12 and 14 in the non-final action filed on December 21st, 2021 is removed, however the amended claims raise new issues under section 112 for claims 1 and 4 – 15. 
Applicant’s arguments regarding the amended claim 1, Kamiya, Tsai, Watson and Langstrand starting on bottom of pg. 7 in the remarks filed on March 14th, 2022 have been fully considered but they are not persuasive. Amended claim 1 is examined under its broadest reasonable interpretation. Amended claim 1 recites “…the second pore size is small than the first pore size or the third pore size”. Thus, the second pore size must be smaller than the first pore size OR the third pore size. Per the preferable configuration of Kamiya’s dispersion device as described in [0037], Kamiya discloses the second pore size, 34a is smaller than the third pore size, 42a, which is preferably the largest pore size per Kamiya, [0037] and thus the second pore size, 34a would be smaller than the third pore size. 
Regarding applicant’s arguments regarding instant disclosure paragraph [0038] on pg. 9, each reference and the combination of references relied upon discloses clear motivation also improving dispersion effectiveness as discussed in instant disclosure paragraph [0038]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitayoshi (US 20120195159 A1) teaches an agitation apparatus (100) having a substantially cylindrically shaped agitation vessel (102); a rotation shaft (150) provided along the central axis of the agitation vessel (102); a substantially cylindrically shaped agitation member (104) having an outer diameter smaller than the inner diameter of the agitation vessel (102) and being fitted to the rotation shaft (150) so as to rotate concentrically with an inner circumferential surface of the agitation vessel (102); and a plurality of through holes (162, 164) formed through the agitation member (104) in radial directions of the agitation member.
Liu (CN 103801209 A) discloses a high-speed stirring device which comprises a stirring container, a stirring wheel and a stirring shaft. A conical stirring tank is arranged in the stirring container; concave-convex staggered inclined grooves are formed in the inner surface of the stirring tank; the stirring wheel which is the conical stirring wheel is arranged in the stirring container and is concentric with the stirring tank; the stirring shaft which can positively and negatively rotate at a high speed is connected to the middle of the conical stirring wheel; the conical stirring wheel is driven to rotate by the stirring shaft.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774